DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant's request for reconsideration of the election/restriction requirement mailed on 5/27/2022 is persuasive and, therefore, the election/restriction requirement mailed on 5/27/2022 has been withdrawn.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1 and 8-14 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Isaka et al.  (JP2003329808) [hereinafter Isaka].
Regarding claim 1, Isaka discloses a cap (Figs. 1-2) for an optical module, comprising a standoff (end projections of lens array 2), and an alignment feature (protrusions 6/6a). The limitations “configured to initiate capillary action upon contacting adhesive on a substrate to move the cap toward the substrate” and “configured to control lateral movement of the cap with respect to the substrate as the capillary action moves the cap toward the substrate” recite recitations of the intended use of the claimed invention. It has been held that a claim containing a recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus if the prior art apparatus teaches all the structural limitations of the claim. See MPEP 2114. A recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim. As shown above, Isaka clearly teaches all the structural limitations of the claimed cap. Accordingly, the cap of Isaka is capable of performing the intended use recited in claim 1. 
Regarding claim 8, Isaka discloses a cap (Figs. 1-2) for an optical module, comprising a standoff (end projections of lens array 2), and an alignment feature (protrusions 6/6a). The limitations “configured to initiate movement of an adhesive away from a substrate via surface tension and wetting upon contacting the adhesive” and “configured to control lateral movement of the cap with respect to the substrate as the adhesive moves away from the substrate” recite recitations of the intended use of the claimed invention. It has been held that a claim containing a recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus if the prior art apparatus teaches all the structural limitations of the claim. See MPEP 2114. A recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim. As shown above, Isaka clearly teaches all the structural limitations of the claimed cap. Accordingly, the cap of Isaka is capable of performing the intended use recited in claim 8. 
Regarding claim 9, Isaka discloses the adhesive being a first adhesive (paragraph [0094]), and the alignment feature comprising a protrusion (protrusion 6). The limitation “initiates capillary action upon contacting a second adhesive on the substrate” recites a recitation of the intended use of the claimed invention. It has been held that a claim containing a recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus if the prior art apparatus teaches all the structural limitations of the claim. See MPEP 2114. A recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim. As shown above, Isaka clearly teaches all the structural limitations of the claimed cap. Accordingly, the cap of Isaka is capable of performing the intended use recited in claim 9. 
Regarding claim 10, the limitation “the movement of the adhesive away from the substrate removes excess adhesive from the substrate” recites a recitation of the intended use of the claimed invention. It has been held that a claim containing a recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus if the prior art apparatus teaches all the structural limitations of the claim. See MPEP 2114. A recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim. As shown above, Isaka clearly teaches all the structural limitations of the claimed cap. Accordingly, the cap of Isaka is capable of performing the intended use recited in claim 10. 
Regarding claim 11, the cap defines a vent, since includes grooves (Figs. 1-2).
Regarding claim 12, Isaka discloses the standoff comprising at least two pairs of standoffs that are each disposed opposite each other (two end projections of lens array 2).
Regarding claim 13, the limitation “the surface tension is operative to restrict movement of the cap” recites a recitation of the intended use of the claimed invention. It has been held that a claim containing a recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus if the prior art apparatus teaches all the structural limitations of the claim. See MPEP 2114. A recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim. As shown above, Isaka clearly teaches all the structural limitations of the claimed cap. Accordingly, the cap of Isaka is capable of performing the intended use recited in claim 13. 
Regarding claim 14, Isaka discloses the alignment feature comprising at least two pairs of alignment features that are each disposed opposite each other (protrusions 6/6a).

Claims 15-19 and 21 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ebeling et al. (US 2003/0053764) [hereinafter Ebeling].
Regarding claim 15, Ebeling discloses a cap for an optical module (Figs. 1-5), comprising a bonding area (area on bottom of protruding structure 33) configured to contact adhesive (adhesive 4) on a substrate (1) when the cap is coupled to the substrate, and a capillary feature (ring shaped protruding structure 33; paragraphs [0049-0052]) defined by the bonding area and configured to direct flow of the adhesive.
Regarding claim 16, the capillary feature is configured to direct the flow of the adhesive into a reservoir, since the protruding structure (33) is ring shaped, thus a reservoir is formed in middle of protruding structure.
Regarding claim 17, the limitation “configured to block passage of light into the optical module or out of the optical module when filled with the adhesive” recites a recitation of the intended use of the claimed invention. It has been held that a claim containing a recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus if the prior art apparatus teaches all the structural limitations of the claim. See MPEP 2114. A recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim. As shown above, Ebeling clearly teaches all the structural limitations of the claimed cap. Accordingly, the cap of Ebeling is capable of performing the intended use recited in claim 17. 
Regarding claim 18, Ebeling discloses the cap defining the reservoir (protruding structure 33).
Regarding claim 19, Ebeling discloses the bonding area defining the reservoir (protruding structure 33).
Regarding claim 21, the limitation “configured to direct the flow of the adhesive away from an electronic component on the substrate” recites a recitation of the intended use of the claimed invention. It has been held that a claim containing a recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus if the prior art apparatus teaches all the structural limitations of the claim. See MPEP 2114. A recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim. As shown above, Ebeling clearly teaches all the structural limitations of the claimed cap. Accordingly, the cap of Ebeling is capable of performing the intended use recited in claim 21. 

Claims 15-17 and 19-21 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kondo et al. (US 6,640,032) [hereinafter Kondo].
Regarding claim 15, Kondo discloses a cap for an optical module (Fig. 1), comprising a bonding area (area including adhesive 15A/15B) configured to contact adhesive (adhesive 15A.15B) on a substrate (3) when the cap is coupled to the substrate, and a capillary feature (grooves 20) defined by the bonding area and configured to direct flow of the adhesive.
Regarding claim 16, the capillary feature is configured to direct the flow of the adhesive (15B) into a reservoir (groove).
Regarding claim 17, the limitation “configured to block passage of light into the optical module or out of the optical module when filled with the adhesive” recites a recitation of the intended use of the claimed invention. It has been held that a claim containing a recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus if the prior art apparatus teaches all the structural limitations of the claim. See MPEP 2114. A recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim. As shown above, Kondo clearly teaches all the structural limitations of the claimed cap. Accordingly, the cap of Kondo is capable of performing the intended use recited in claim 17. 
Regarding claim 19, Kondo discloses the bonding area defining the reservoir (area 15B).
Regarding claim 20, Kondo discloses the substrate defining the reservoir (grooves 20).
Regarding claim 21, the limitation “configured to direct the flow of the adhesive away from an electronic component on the substrate” recites a recitation of the intended use of the claimed invention. It has been held that a claim containing a recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus if the prior art apparatus teaches all the structural limitations of the claim. See MPEP 2114. A recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim. As shown above, Kondo clearly teaches all the structural limitations of the claimed cap. Accordingly, the cap of Kondo is capable of performing the intended use recited in claim 21. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2-7 are rejected under 35 U.S.C. 103 as being unpatentable over Isaka.
Regarding claim 2, Isaka teaches the alignment feature comprising a protrusion (protrusions 6/6a), however, fails to teach the protrusion having a sloped edge. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to change the shape of the protrusion in Isaka to have a sloped surface, since such a modification would have involved a mere change in the shape of a component. A change in shape is generally recognized as being within the level of ordinary skill in the art. MPEP 2144.04.
Regarding claim 3, the limitation “is operative to engage a side of the substrate adjacent to a surface on which the adhesive is positioned” recites a recitation of the intended use of the claimed invention. It has been held that a claim containing a recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus if the prior art apparatus teaches all the structural limitations of the claim. See MPEP 2114. A recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim. As shown above, Isaka teaches all the structural limitations of the claimed cap. Accordingly, the cap of Isaka is capable of performing the intended use recited in claim 3. 
Regarding claim 4, Isaka discloses the alignment feature comprising a first protrusion and a second protrusion positioned at opposite sides of the cap (Figs. 1-2, protrusions 6/6a).
Regarding claim 5, Isaka discloses the cap including a lens (see abstract). The limitation “aligns the lens with a light emitter on the substrate as the capillary action moves the cap toward the substrate” recites a recitation of the intended use of the claimed invention. It has been held that a claim containing a recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus if the prior art apparatus teaches all the structural limitations of the claim. See MPEP 2114. A recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim. As shown above, Isaka clearly teaches all the structural limitations of the claimed cap. Accordingly, the cap of Isaka is capable of performing the intended use recited in claim 5. 
Regarding claim 6, the adhesive is a liquid (bottom of paragraph [0094]).
Regarding claim 7, Isaka discloses the cap defining a reservoir (grooves). The limitation “pulls a portion of the adhesive into the reservoir” recites a recitation of the intended use of the claimed invention. It has been held that a claim containing a recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus if the prior art apparatus teaches all the structural limitations of the claim. See MPEP 2114. A recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim. As shown above, Isaka clearly teaches all the structural limitations of the claimed cap. Accordingly, the cap of Isaka is capable of performing the intended use recited in claim 7. 


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CATHERINE A SIMONE whose telephone number is (571)272-1501. The examiner can normally be reached M-F 8am-4:30pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Frank Vineis can be reached on 571-270-1547. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

CATHERINE A. SIMONE
Examiner
Art Unit 1781



/Catherine A. Simone/Primary Examiner, Art Unit 1781